Title: From Alexander Hamilton to William Seton, 8 October 1791
From: Hamilton, Alexander
To: Seton, William



Treasury DepartmentOctr. 8th. 1791
Sir,

It is necessary to inform you that the Treasurers check or order for thirty thousand dollars of the first instant in favor of John Cochran Esq the Commissioner of loans for New York was intended to include your payment of Twenty thousand Dollars on the 1st instant, and the further sum of ten thousand Dollars. I think it proper to apprize you of this lest you may suppose that the Thirty thousand Dollars were to be additional to the Twenty thousand.
The duplicate receipt for Ten thousand Dollars of the 29th Ulto. by the Vice Consul General of France (and Mr. de la Forest) is at hand.
I am   Sir,   Your obedt Servant.
A Hamilton

Willm. Seton EsqrCashier of the Bank ofNew York
